Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 10/20/2021 in which claim 1 of the instant application is pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/20/2021.

Drawings

The Examiner contends that the drawings submitted on 10/20/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 11,196,993. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 11,196,993, either singularly or in combination, contain each and every element and/or render each and every element of claim 1 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Li et al. (US 2021/0044834) discloses a decoder that includes circuitry and memory coupled to the circuitry. The circuitry, in operation, generates a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to a first reconstructed image sample of a luma component, and clips the first coefficient value. The circuitry generates a second coefficient value by applying an ALF (adaptive loop filtering) process to a second reconstructed image sample of a chroma component, and clips the second coefficient value. The circuitry generates a third coefficient value by adding the clipped first coefficient value to the clipped second coefficient value, and decodes a third reconstructed image sample of the chroma component using the third coefficient value (abstract).

Chen et al. (US 2018/0063527) discloses a video coding device that generates first and second components of a current picture. Additionally, the video coding device determines a first parameter and a second parameter. The first and second parameters are each based on a value of a current sample in the first component. The video coding device applies a cross-component filter to the current sample, thereby determining a filtered value of the current sample based on the first parameter, the second parameter, and one or more cross-component samples. Each of the one or more cross-component samples is in the second component (abstract).

Zou et al. (US 2016/105685) discloses techniques for coding video data that include determining that a block of a first component of the video data is intra-predicted using one of a DC mode, a horizontal mode, or a vertical mode, determining that a corresponding block of a second component of the video data is intra-predicted using the same mode as the block of the first component according to a direct mode to form a predicted block for the second component, and boundary filtering the predicted block in response to the determinations. In some examples, the first component is a luma component, and the second component is a chroma component (abstract).

Xiu et al. (US 2018/00359480) discloses video coding systems and methods using an enhanced motion compensated picture. In exemplary embodiments, an enhanced motion compensated picture is generated by applying at least one high-pass filter to the motion compensated picture and adding the output of the filter to the motion compensated picture. Coefficients of the high-pass filter are selected by comparing the enhanced motion compensated picture to an original picture. The selected coefficients may be quantized and entropy coded into a bit stream. The high-pass filter may be a cross-plane filter, in which a luma component, which may be an enhanced luma component, is high-pass filtered and the output of the filter is added to at least one of the chroma components to generate an enhanced chroma component (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim.

Claim 1 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482